Per Curiam,
This was a bill in equity filed by the plaintiff to compel the Zion Evangelical Lutheran Church, M. L. Snyder and Ezra Reist, defendants, to return and reassign to the plaintiff $5,000 of bonds of the county of Lancaster, alleged to have been fraudulently ’obtained by them. An answer was filed to the bill and the case was heard under the equity rules in the court below. An opinion was filed by Judge Landis dismissing the plaintiff’s bill, from which decree the plaintiff appealed. The opinion presented as aforesaid was exhaustive, and satisfactory. It plainly showed that the testimony relied on by the plaintiff was not sufficient to sustain her bill, and that the evidence submitted by the defendants was quite sufficient to render nugatory the allegations of fraud. We therefore affirm the decree dismissing the plaintiff’s bill.
Decree affirmed.